 1
 2
 3
 4
 5
 6
 7
 8
 9           IN THE UNITED STATES DISTRICT COURT
10       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. CV 19-1306 DOC (MRW)
13   TYRANE LEE WHITE,
14                      Petitioner,
                                            ORDER ACCEPTING FINDINGS
15              v.                          AND RECOMMENDATIONS OF
                                            UNITED STATES MAGISTRATE
16   DAVID BAUGHMAN, WARDEN                 JUDGE
17                      Respondent.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the
21   records on file, and the Report and Recommendation of the United States
22   Magistrate Judge. Plaintiff has not filed any written objections to the report.
23   The Court accepts the findings and recommendation of the Magistrate Judge.
24
25
26
27
28
 1         IT IS ORDERED that Judgment be entered denying the petition and

 2   dismissing this action with prejudice.

 3
 4
            -DQXDU\  
     DATE: _________________             ___________________________________
 5
                                         HON. DAVID O. CARTER
 6                                       UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
